Title: To James Madison from Levi Lincoln, 23 February 1809
From: Lincoln, Levi
To: Madison, James



Dear Sir
Boston Feby. 23d. 1809

The Newspaper accounts of the proceedings of the Legislature of Mass., during the present session, must have prepared you & the nation for results similar to the enclosed.  It is not for me to assign reasons for such extraordinary conduct, different from the objects and the motives avowed.  There is nothing concealed.  The facts and their tendencies are on the face of the transactions and cannot be mistaken.  The Committee appointed by the Legislature to enquire into the military orders, issued by me, in pursuance to the law of Congress, and in compliance with the request from the Secretary of War, made their report, which is the enclosed.  How far my conduct is an execution of your Orders or request, communicated by the Department of War will appear by comparing the one with the other.  The strictest conformity was aimed at.  Indeed a deviation is not pretended.  The complaint is that the law and all orders under it are unconstitutional and ought not to be obeyed: And at any rate that they ought to have been transmitted through the Major General down to subordinate officers, in the way in which orders, on ordinary occasions, are ordinarily transmitted.  That is, that they ought not to be transmitted at all.  For it could not have been expected that persons who had denounced the laws, as unconstitutional, oppressive and tyrranical, and those as enemies to their country who should aid in their execution, would themselves give them support or even countenance.  The law, to guard against such an evil, I presume, provided in these words.  "It shall be lawful for the President of U. S., or such other person as he shall have empowered, for that purpose, to employ such part of the land and naval force, or militia, as may be judged necessary", thereby giving an unrestrained latitude, to select the part, both as to extent and description of character.  For the same purpose the Secretary at War, in his letter to me, says he is directed by the President to request me to appoint some officer of the Militia, of known respect for the laws, in or near to each Port of Entry, with orders when applied to by the Collector to assemble &c: My ideas are, that, in transacting this business, I acted as a national Agent, exclusively in virtue of a national authority, derived from a law & the Government of the U: S.; the effect of which was to give a national power to an officer of the Militia, to perform a national service, to be regulated and compensated by the nation; and that neither a State nor its Legislature, still less a branch of it, or a committee of that branch, can have any more right to summon and convene the officer, thus appointed, before them, to disclose his orders or his instructions, or to suffer an arrest of their execution, than the same Committee would have had to summons Capt. Smith of the Revenue Cutter to disclose his orders and to censure and arrest them.  Each State in the Union and the U. S., have been wounded by this unprecedented procedure of the Legislature of this State.  I have examined and reflected on this transaction with seriousness & regret, as going, in principle, to the destruction of all government.  I had hoped the leaders in these measures would have recollected themselves and weighed consequences.  It does not become me to speak reproachfully of any of the members, forming an important department of my own government.  I will not do it.  As Legislators, I am bound to respect their officers: As delegates to reverence through them their constituents.  I presume the report of the Committee will be accepted.  How much further they will go I do not know.  On their own principles, they ought to impeach and they probably will.  I am ready for it.  I want not a moment’s time to prepare.  Give yourself not one unpleasant feeling on my account.  I have not and shall not experience any myself, excepting anxieties from the dangers of our common Country.  Should they impeach I shall probably make a written communication, but not humble myself so much as to go before my judges.  I shall never attempt to remove prejudices stronger than mountains nor to reason with whirlwinds.  The most and the worst they can do is to declare on my removal from office and future ineligibility.  As this, for endeavoring to support the laws and rescuing the State from disgrace and ruin, would be an honor I shall not resist it.  As I went into office with reluctance, I should leave it under existing circumstances, without regret, on my own account.  This violence however will soon destroy itself and order and a better state of things rise out of its ruins.  So soon as the measures, on this subject, shall be considered by their authors as finished, I shall consider myself bound, in the character of a national and State Officer and as a citizen, to make to the Legislature a respectful and explicit communication of my ideas of the rights which have been infringed, by the above transactions and of the dangers with which they are pregnant.  These strange measures to embarrass, disgrace, and destroy the Government, are not the fruits of the embargo.  Any other measures opposed to G. B. and not opposed particularly to France would be equally denounced.  Any thing but an alliance with one nation or a war against the other will be clamored against.  The mania for office and the direction of the national Government can only be silenced and satisfied by possessing them.  It is therefore for Government steadily and with firmness, to pursue the measures, called for by the interest and welfare of the whole, looking to its friends and men of principle for support; not to smugglers, speculators, usurers, foreign hirelings, men corrupted with a thirst, or a glut of meretricious gain.  With such men government is a fiction, patriotism a name, order, religion & morals a traffic.  For gain or its corrupting indulgences, they would slavishly barter their country’s rights, their household Gods, themselves & future generations and fix to their characters the execrations of an indignant posterity.
In the report of the Committee of the Legislature is the order which produced it.  I have added a copy of the letter sent to each Collector that you may inspect the whole transaction.  I now hear of no forceable opposition to the law.  Opposition has had its day in that shape, and is waiting to follow the lead of its representatives.  But for the idea that the Genl. Government could be compelled to yield, it would abandon its system of outrage.  From the federal papers you will see its system displayed at full length.  I take the liberty of forwarding a hasty report of a Committee of our Council, on questions of removal from office by our late Governor.  I have the honor to be with the most affectionate respect, Your most Obdt. Servt.

Levi Lincoln

